Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application Ser. No. 16/660,097 filed 10/22/2019. It is also in response to information disclosure statement, IDS, filed 10/22/2019 and 10/20/2020. 
Claim 1-3 are currently pending in this application, and all the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Japanese Patent Application 2018-209038. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019 and 10/20/2020 have been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statements are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 10/22/2019 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PG Publication 2009/0130548) 
Regarding Claim 1 Lee discloses a secondary battery (Lee paragraph 0009) comprising a wound electrode body 10 (Lee Fig. 4, paragraph 0022) formed by stacking and winding a negative electrode plate 30, a first separator section 40 a, a positive electrode plate 20 and a second separator section 40 b one after the other (Lee Fig. 4, paragraph 0061), where the wound electrode body has both end portions in a longitudinal direction orthogonal to the winding axis are formed of curved surfaces (Lee Fig. 4), and flat portion which is central portion disposed between the two curved end, considered equivalent to the R portions, and has two flat surfaces (Lee Fig. 4). 
A winding starting end of the positive electrode body 22b and winding starting end of the negative electrode body 32b are positioned in the flat portion (Lee Fig. 4), and has a first bending point and a second bending point (Lee Fig. 4).  The distance A for the wound electrode body of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C). Such a shifting of the position in the order of the electrodes would meet the relation of A<B<X as recited and as presented below in the anointed Fig. 4 (Lee Fig. 4). 

    PNG
    media_image1.png
    591
    766
    media_image1.png
    Greyscale

Lee Fig. 4

    PNG
    media_image2.png
    680
    772
    media_image2.png
    Greyscale

Lee Fig. 4

Regarding Claim 2 Lee discloses a similar wound electrode body (Lee Fig. 4) as claimed, but is silent about the ratio of the distances of A, B, X. L as A/L, B/L and X/L. Lee discloses the distance of A is less than the distance of B; and the distance of B is less than the distance of X, and the distance of X is less than the distance of L (Lee Fig. 4) as claimed. Therefore, the ratio of A/L, B/L and X/L will be a positive number greater than zero, but Lee is silent about the claimed rages of the ratios. Lee discloses that the  disclosed electrode wound configuration prevents the electrode assembly from having non-uniform shape and prevents the assembly from having an increased length and volume (Lee paragraph 0065) recognizing the length and distances of the elements in the wound electrode as a result effective variable. Therefore, it would have been obvious to a 
   Regarding Claim 3 Lee discloses that X is less the C and D  (Lee Fig .4) and also C and D are less than L (Lee Fig. 3); thus meeting the relationships X≤ C<L; X≤D<L. 
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/OMAR M KEKIA/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722